Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 07, 2015

The Court of Appeals hereby passes the following order:

A15A1448. BRIAN PATRICK COLLIER v. THE STATE.

      The superior court entered an order denying Collier’s pro se motion to vacate
void sentence. Collier filed an application for discretionary appeal, which this Court
denied. See Case No. A15D0252, decided March 2, 2015. Collier also filed this
direct appeal.
      “[W]hen this Court examines a request for a discretionary appeal, it acts in an
error-correcting mode such that a denial of the application is on the merits, and the
order denying the application is res judicata with respect to the substance of the
requested review.” (Citation and punctuation omitted.) Elrod v. Sunflower Meadows
Development, LLC, 322 Ga. App. 666, 670 (4) (745 SE2d 846) (2013); see also
Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003).
Our denial of Collier’s discretionary application bars his direct appeal from the same
order. Accordingly, this appeal is hereby DISMISSED.
      The April 17, 2015 order granting an extension of time to file Appellant’s brief
is MOOT.


                                       Court of Appeals of the State of Georgia
                                                                            05/07/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.